Citation Nr: 0921667	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to increased initial rating for posttraumatic 
stress disorder (PTSD), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in November 2006 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran requested a Board hearing, however, he withdrew that 
request in May 2004.


FINDING OF FACT

The veteran's PTSD is productive of a disability picture 
which more nearly approximates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 30 
percent (but not higher) for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.159, 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2001.  In December 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service 
connection for PTSD in the currently appealed rating decision 
issued in September 2002.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable to the claim.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains several reports of VA examinations.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied.  For all the foregoing 
reasons, the Board will proceed to the merits of the 
Veteran's appeal.  

Criteria & Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
initial disability rating.  A September 2002 rating decision 
granted service connection for PTSD and assigned a 10 percent 
disability rating effective May 23, 2001 under Diagnostic 
Code 9411.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Under Diagnostic Code 9411, the criteria for ratings for 
mental disorders, including PTSD, is as follows:

A 10 percent rating is assigned when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  

The GAF scale reflects the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See also Carpenter, 8 Vet. App. 243.  
According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more that slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

The Veteran underwent a VA examination in July 2002.  He 
stated that he felt anxiety off and on, which consisted of 
severe dread of the unknown.  He reported sleeping with his 
gun in his hand.  He stated that he felt suicidal off and on 
for years.  He reported that he became suicidal during an 
accident about a year and a half earlier.  He stated that he 
had night sweats which improved over time.  He reported that 
his hygiene was improving.  He reported that his last 
relationship with a woman was about five years earlier.  He 
stated that he had problems sleeping when he was depressed.  
He reported panic attacks which presented in shakiness, 
inability to concentrate, tunnel vision, heavy breathing and 
a "foggy" mind.  He stated that he had a hard time having 
any emotions and he did not feel alive most of the time.  

Upon mental status examination, the Veteran presented with 
restricted affect and depressed mood.  Speech and thought 
process were normal.  He denied any auditory hallucinations 
or delusions, inappropriate behavior, or suicidal ideation.  
He was oriented times three and his long-term, short-term and 
immediate memory was intact.  The examiner noted poor 
concentration and, at times, an easily exaggerated startle 
response.  The examiner diagnosed PTSD and assigned a GAF 
score for PTSD of 70.  

The Veteran underwent another VA examination in January 2009.  
He reported that he was sleeping well.  He stated that he 
rarely had nightmares.  He reported intrusive thoughts almost 
every day followed by an increase in anxiety levels and 
sometimes by a feeling of anger and irritability.  He denied 
any flashbacks.  He reported significant levels of verbal 
anger and irritability as well as an intellectualized anger 
and irritability.  He did not demonstrate his anger 
physically.  He reported some hypervigilant behavior in some 
situations.  He stated that he could be in a crowd if he did 
not have to interact with anyone, or if he knew the people in 
that group setting.  He denied any exaggerated startle.  He 
reported suicidal ideation "fairly regularly," although he 
did not indicate any intention for self-harm during the 
examination.  

Upon mental status examination, the Veteran's immediate, 
recent and remote memories were satisfactory.  He was 
oriented in all spheres.  His speech was somewhat rapid as to 
rate, normal as to volume, and emotional throughout most of 
the examination.  Thought process production was spontaneous 
and abundant.  Continuity of thought contained some rambling 
as well as repetitive rambling.  There was no suicidal or 
homicidal ideation.  There were no delusions, ideas of 
reference, or feelings of unreality.  The Veteran's abstract 
ability was good.  His concentration was satisfactory.  His 
mood was anxious, although his range of affect was broad.  
The Veteran was alert, responsive and cooperative.  His 
judgment was intact.  His insight was limited.  The examiner 
diagnosed chronic PTSD and assigned a GAF score of 60.  The 
examiner noted that current symptomatology relevant to PTSD 
included infrequent nightmares, almost daily intrusive 
thoughts followed by an increase in level of anxiety, verbal 
and intellectual manifestation of anger and irritability, 
avoidance behavior, hypervigilant behavior under certain 
circumstances, and some numbing of responsiveness consistent 
with PTSD.  The examiner noted that symptomatology relevant 
to PTSD was in the moderate range.  

After considering the totality of the evidence in this case, 
it is clear that the Veteran suffers moderate PTSD 
impairment.  The Board acknowledges that the VA examinations 
did show some of the symptoms listed for a 30 percent rating.  
Specifically, the Veteran reported panic attacks and sleep 
problems at the July 2002 examination and the examiner noted 
that the Veteran had a depressed mood.  Moreover, the January 
2009 VA examiner noted that the Veteran's mood was anxious 
and he engaged in hypervigilant behavior under certain 
circumstances.  It therefore appears that the Veteran's PTSD 
has now resulted in some symptoms listed among the criteria 
for a 30 percent rating.  

At this point, the Board acknowledges that the Veteran has 
not been noted to have memory loss, and he reported at the 
January 2009 VA examination that he was sleeping well.  
However, consideration must also be given to the GAF score of 
60 reported at the January 2009 VA examination.  Such a score 
suggests moderate impairment.  After reviewing the evidence 
and comparing the PTSD manifestations to the regulatory 
criteria, the Board is led to conclude that the current PTSD 
disability picture arguably more nearly approximates the 
criteria for a 30 percent rating.  Under 38 C.F.R. § 4.7, a 
30 percent rating is therefore warranted.  

However, the Board also concludes that the clear 
preponderance of the evidence is against a rating in excess 
of 30 percent.  Virtually none of the symptoms listed for a 
50 percent rating have been demonstrated.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment is fully contemplated by the 30 percent schedular 
rating being assigned by the Board in this decision.  
Therefore, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating of 30 percent for PTSD is warranted.  To this 
extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


